DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

Response to Amendments
This Office Action is in response to remarks and amendments submitted on 4/6/2021, in which claims 1-20 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action:
Claims 1, 8, and 13 are currently amended.
No claims are currently cancelled. 
Claims 1-20 are pending.


Response to Arguments
The Applicant’s remarks and/or arguments filed 4/6/2021, requesting reconsideration of claims 1-20, have been fully considered. 

The Examiner is entitled to give the claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant argues the cited combination of Breternitz, Tian, and Alvarez therefore do not teach or suggest all elements of Applicant's claim 1. 
 
Specifically, applicant argued the following limitation:
“…choose, from a node set including two or more different nodes, a selected node to perform the selected query portion based at least on a query type of the selected query portion and one or more hardware-related processing capabilities of the selected node differing from hardware-related processing capabilities of one or more unselected nodes of the node set …”

The examiner notes applicant’s arguments are not persuasive. 

The examiner notes Alvarez, as mentioned above, explicitly discloses targeting DSMSs that provides adequate resources to fulfil specific performance requirements for processing queries. 
Further, Alvarez, ¶ [0092], teaches the DSMS selector 144 preferably selects, from the identified DSMSs, the DSMS that will receive the most data. As can be appreciated from FIG. 9, DSMS 110-2 would receive more data than DSMS 110-1 and would therefore be preferentially selected in step S34. The selection of the DSMS receiving the most data in the windowed portion 120A (in this example, DSMS 110-2) may, however, be subject to that DSMS being able 

As a result, the examiner notes, based on the above-mentioned information, at least Alvarez can be said to explicitly, implicitly, and inherently disclose the features as argued. See art rejection below.

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20140047342, to Mauricio Breternitz et al, hereinafter “Breternitz”, and further in view of U.S. Patent Application Publication, US 20160004751, to Luis Maria Lafuente Alvarez et al, hereinafter “Alvarez”.

Regarding claim 1, Breternitz teaches a server that executes a query using a node set comprising a plurality of nodes (Breternitz, ¶ [0022], teaches a control server in communication with a cluster of nodes. Breternitz, ¶ [0071], teaches a node may also be referred to as a server, a virtual server, a virtual machine, an instance, or a processing node, for example. Further, Breternitz, ¶ [0075], teaches a user or customer may request (e.g., via user interface) a search or a sort operation for a specified search term or dataset, respectively, and load generator generates a corresponding search or sort request. Configurator generates a configuration file that describes the user requests received via user interface. Nodes execute the workload using the identified terms to be searched or the dataset to be sorted), the server comprising: 
a processor (Breternitz, FIG. 2, element 40, discloses a processor. Further, Breternitz, ¶ [0072], teaches cloud computing system includes a control server ; and 
a memory storing instructions (Breternitz, FIG. 2, element 42, discloses memory element containing at least drivers and modules), wherein execution of the instructions by the processor causes the server to: 
partition the query into at least two query portions (Breternitz, ¶ [0075], teaches load balancer is also operative to divide a request from load generator into parts); 
for a selected  query portion: 
choose, from the node set, a selected node to perform the selected query portion (Breternitz, ¶ [0075], teaches load balancer is operative to distribute the requests provided by load generator among nodes to direct which nodes execute which requests … and to distribute the parts to nodes such that multiple nodes operate in parallel to execute the request); 
generate a query instruction set for the selected node (Breternitz, ¶ [0074], teaches configurator is operative to generate configuration files that are provided to and processed at nodes for configuring software on nodes and at least one configuration file provided to load generator for providing workload request parameters to load generator), wherein the query instruction set is executable to cause the selected node to: 
perform the selected query portion of the query (Breternitz, ¶ [0070], discloses the computing system includes multiple nodes cooperating to execute a workload. Breternitz, ¶ [0075], discloses nodes execute the workload using the identified terms to be searched or the dataset to be sorted), and 
deploy the query instruction set to the selected node (Breternitz, ¶ [0074], teaches the configurator is operative to deploy a workload container module and a workload for execution on the cluster of nodes. Breternitz, ¶ [0075], teaches configurator generates a configuration file that describes the user requests received via user interface … Load generator generates a corresponding search or sort request … Load balancer is operative to distribute the requests provided by load generator among nodes to direct which nodes execute which requests).  
	Breternitz teaches the limitations as identified above. Further, Breternitz teaches based on user input to module, node configurator identifies and selects a cluster of nodes having specified hardware and operational configuration.
Breternitz does not explicitly teach:
for a selected  query portion: 
choose, from a node set including two or more different nodes, a selected node to perform the selected query portion based at least a query type of the selected query portion and one or more hardware-related processing capabilities the selected node differing from hardware-related processing capabilities of one or more unselected nodes of the node set; 
generate a query instruction set for the selected node, wherein the query instruction set is executable to cause the selected node to: 
when the selected query portion generates an intermediate query result, transmit the intermediate query result to a next selected node of the node set. 
However, Alvarez teaches:
for a selected  query portion: 
choose, from a node set including two or more different nodes, a selected node to perform the selected query portion based at least a query type of the selected query portion and one or more hardware-related processing capabilities the selected node differing from hardware-related processing capabilities of one or more unselected nodes of the node set (Alvarez, ¶ [0024-0025], teaches despite the above-described distribution of the CQ processing workload, one or more of the DSMSs may still lack adequate computing resources to fulfil performance requirements, due to the over-demanding requirements of specific query operators. For example, an operator storing large amounts of historical data may demand large amounts of memory. That is, available computing resources (CPU, memory, etc.) are limited and might not fit the overall query demands. Furthermore, even if the computing resources do fit the specific query demands, the number of queries being simultaneously executed may be so high that it is not possible to assure that all ; 
generate a query instruction set for the selected node (Alvarez, ¶ [0096], discloses where the specified QoS demands no data loss, for example, the control signal generator 146 may (Subject to availability of the necessary bandwidth in stream data communication channel 150) generate a control signal to cause at least one of the identified DSMSs other than the selected DSMS to forward the data from the windowed portion 120A of the data stream 120 received thereby to the selected DSMS. This scenario is schematically illustrated in FIG. 13, which shows the reception and processing of the data stream 120 shown in FIG. 9, from a mobile data source identified by MSISDN “1234, by DSSMSs 110-1 and 110-2), wherein the query instruction set is executable to cause the selected node to: 
when the selected query portion generates an intermediate query result, transmit the intermediate query result to a next selected node of the node set (Alvarez, ¶ [0071], discloses as has already been outlined above, the controller 140 of the present embodiment controls the processing of a data stream by the DSPS 100, wherein each DSMS in the DSPS 100 is . 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Breternitz, with the teachings of Alvarez, to select the query system/node based on its capability to execute the impacted query portion. Modification would have been obvious to one of ordinary skill in the art because strategically structuring multiple nodes to perform the query, based on their specifications and configurations, would more efficiently optimize processing times and reduce chances of failure. Motivation to do so would be to save time and system resources. Alvarez, ¶ [0093], teaches the controller causes the selected DSMS to execute its CQ on data in the data stream received thereby in a different way, which advantageously does not require the provision of such further hardware in the DSPS, or the control of network nodes or other components of a communication systems that conveys the data stream to the DSPS.

Regarding claim 2, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the selected query portion involves query processing of a selected query processing type ; and 
wherein the instructions executable to cause the server to choose the selected node for the selected query portion further comprise instructions executable to: evaluate respective nodes of the node set to identify candidate nodes that are capable of performing query processing of the selected query processing type (Alvarez, ¶ [0088], teaches eferring to FIG. 12, in step S31, the DSMS selector 144 uses the window size determined in step S10 and the prediction made in step S20 to identify the DSMSs that are to receive the data in the windowed portion ; and 
among the candidate nodes, choose the selected node for the selected query portion (Alvarez, ¶ [0092], teaches the DSMS selector 144 selects a single DSMS from among the identified DSMSs (in this example, DSMSs 110-1 and 110-2) based on the amounts of data determined in step 32 and, optionally, the monitored performance of the DSPS 100. For improved CQ result accuracy, the DSMS selector 144 preferably selects, from the identified DSMSs, the DSMS that will receive the most data. As can be appreciated from FIG. 9, DSMS 110-2 would receive more data than DSMS 110-1 and would therefore be preferentially selected in step S34).  

Regarding claim 3, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Breternitz further teaches the selected query portion involves a resource (Breternitz, ¶ [0198], teaches node configurator compares the desired hardware performance characteristics of the user request. Further, Breternitz, ¶ [0203], teaches configurator has access to hardware usage cost data that identifies the hardware usage cost associated with using various hardware resources (e.g., nodes) for the node cluster); and 
wherein the instructions executable to cause the server to choose the selected node for the selected query portion further comprise instructions executable to: evaluate respective nodes of the node set to identify candidate nodes that have access to the resource involved in the selected query portion (Breternitz, ¶ [0072], teaches cloud computing system is configured to deliver computing capacity and storage capacity as a service to end users. Breternitz, ¶ [0073], teaches available nodes from multiple data centers and/or other hardware providers are accessible by control server for selection and configuration as a cluster of nodes for a cloud computing system. For example, one or more third-party data centers (e.g., Amazon Web Services, etc.) and/or user-provided hardware may be configured for cloud computing by control server. In one example, thousands of nodes may be available for selection and configuration by control server, although any number of nodes may be available. Breternitz, ¶ [0086], teaches authenticator includes processor(s) executing an authentication code module and is operative to authenticate user access to configurator, as described herein with respect to FIG. 7. Node configurator includes processor(s) executing a node configuration code module and is operative to select and configure nodes to identify a cluster of nodes having a specified hardware and operational configuration. Breternitz, ¶ [0203], teaches the cloud computing service (e.g., Amazon, OpenStack, etc.) charges a usage cost based on the hardware, such as the computing capacity and memory capacity, of each selected node of the node cluster. As such, in one embodiment, node configurator selects the at least one different node to replace one or more nodes of the node cluster further based on a comparison by the node configurator of usage cost data associated with using the at ; and 
among the candidate nodes, choose the selected node for the selected query portion (Breternitz, ¶ [0203], teaches node configurator calculates the cost of the hardware resources (e.g., nodes) used in the cluster of nodes and determines cost benefits associated with potential hardware configuration changes of the cluster of nodes. For example, node configurator selects one or more different nodes that will result in a more efficient use of allocated hardware resources of the node cluster at a lower usage cost and with minimum performance loss. In one embodiment, configurator configures the network configuration or other configuration parameters based on a similar cost analysis).  

Regarding claim 4, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Breternitz further teaches the selected query portion involves proprietary processing (Breternitz, ¶ [0084], teaches an exemplary workload container module includes a custom workload container module provided by a user that is not commercially available … Breternitz, ¶ [0092], discloses the custom workload container module includes a configuration file that contains user-defined instructions and parameters for executing the workload); the node set further comprises: 
at least one trusted node that is trusted to perform the proprietary processing (Breternitz, ¶ [0092], discloses configurator loads the custom , and 
at least one untrusted node that is not trusted to perform the proprietary processing (Breternitz, ¶ [0092], discloses the workload container module includes a commercially available, third party workload container module, such as Apache Hadoop, Memcached, Apache Cassandra, etc., that is stored at computing system (e.g., memory 90 of FIG. 3) and is available for selection and deployment by configurator); and 
the instructions executable to cause the server to choose the selected node for the selected query portion further comprise instructions executable to: choose the selected node only from among the at least one trusted node of the node set (Breternitz, ¶ [0114], discloses while open-source workload container software is illustratively provided via module, closed-source workload container software may also be provided for selection. For example, license information associated with the closed-source workload container software may be input or purchased via user interface. One or more custom workload container modules may also be loaded and selected via the “Custom” tab of module. Other workload container modules may be provided. A “Library” tab is also provided that provides access to a library of additional workload container modules available for selection, such as previously-used custom workload container modules, for example).  

Regarding claim 5, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the instructions executable to cause the server to choose the selected node for the selected query portion further comprise instructions executable to: estimate processing costs of utilizing respective nodes of the node set to perform the selected query portion (Alvarez, ¶ [0092], discloses if DSMS 110-2 is unable to generate a CQ result from the windowed portion of the input stream 120 quickly enough for the client application, then DSMS 110-1, which can meet these QoS requirements, would be selected in step S34 instead. If none of the identified DSMSs are able to satisfy the QoS requirements and/or are unavailable to process data from the windowed portion 120A of the data stream 120, the DSMS selector 144 may nevertheless select one of the identified DSMSs (e.g. the one that comes closest to meeting the QoS and availability requirements), and the controller 140 would, in that case, manage the operation of the selected DSMS (e.g. by forcing it to drop one or more other CQs that it is executing) to make it available to process data in the windowed portion 120A of the data stream 120 whilst satisfying the QoS requirements); and 
choose the selected node for the selected query portion according to the processing costs of the respective nodes (Alvarez, ¶ [0092], discloses the DSMS selector 144 selects a single DSMS from among the identified DSMSs (in this example, DSMSs 110-1 and 110-2) based on the amounts of data determined in step 32 and, optionally, the monitored performance of the DSPS 100. For improved CQ result accuracy, the DSMS selector 144 preferably selects, from the identified DSMSs, the DSMS that will receive the most data. As can be appreciated from FIG. 9, DSMS 110-2 .  

Regarding claim 6, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the selected query portion involves a data set that is not stored by a first node of the node set (Alvarez, ¶ [0072], discloses such a switch in data stream reception is schematically illustrated in FIG. 9. More specifically, FIG. 9 is a schematic of a section of a data stream 120 that is transmitted to the DSPS 100, where the set of data that is to make up a windowed portion of the data stream for processing by the CQ is shown at 120A. In this example, a first part, 120A-1, of the data 120A is received by a first DSMS, 110-1. Then, following a switch in reception, the remaining part, 120A-2, of the data 120A is received by a second DSMS, which is DSMS 110-2 in this example. However, in other examples, there may be more than one switch so that the data 120A can be received by more than two of the DSMSs 110-1 to 110-N of the DSPS 100); and 
wherein the instructions executable to cause the server to estimate the processing cost for the first node of the node set further comprise instructions executable to: estimate the cost of delivering the data set to the first node of the node set (Alvarez, ¶ [0090], discloses the QoS acquisition module 145 of the DSMS selector 144 acquires a QoS value stipulating a QoS to be achieved during execution of .  

Regarding claim 7, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Breternitz further teaches the instructions executable to cause the server to choose the selected node for the selected query portion further comprise instructions executable to: estimate a processing performance of the selected node for the selected query portion (Breternitz, ¶ [0191], teaches configurator (e.g., data monitor configurator) initiates a hardware performance assessment test on a group of available nodes of one or more data centers to obtain actual hardware performance characteristics of the group of available nodes); and 
wherein the instructions executable to choose the selected node for the selected query portion further comprise instructions executable to: choose the selected node according to the processing performance of the selected node (Breternitz, ¶ [0191], teaches node configurator compares the actual hardware .  

Regarding claim 8, Breternitz teaches a client device that participates in a query executed by a node set (Breternitz, FIG. 1, discloses a client device indirectly in communication with nodes within a workload cluster. Breternitz, ¶ [0075], teaches a user or customer may request (e.g., via user interface) a search or a sort operation for a specified search term or dataset, respectively, and load generator generates a corresponding search or sort request), the client comprising: 
a processor (Breternitz, FIG. 2, element 40, discloses a processor. Further, Breternitz, ¶ [0072], teaches cloud computing system includes a control server operatively coupled to a cluster of nodes. The cluster of nodes is connected to a distributed communication network, and each node includes local processing capability and memory); and 
a memory storing instructions executable by the processor to cause the client device to (Breternitz, FIG. 2, element 42, discloses memory element containing at least drivers and modules): 
receive a query instruction set, generated for the client device, that expresses a query portion of the query and that specifies a next selected node of the node set (Breternitz, ¶ [0074], teaches configurator is operative to generate configuration files that are provided to and processed at nodes for configuring software on nodes and at least one configuration file provided to load generator for providing workload request parameters to load generator. Breternitz, ¶ [0089], teaches a user may use configurator to create and deploy sequences of workloads running sequentially or in parallel, as described herein. A user may execute any or all of the workloads repeatedly, while making optional adjustments to the configuration or input parameters during or between the executions. Configurator is also operative to store data on designated database nodes of node cluster based on requests by a user); 
execute the query instruction set for the query portion to produce an intermediate query result (Breternitz, ¶ [0089], teaches configurator is operative to deploy user-provided workload software and data to the nodes, initiate monitoring tools (e.g., Ganglia, SystemTap) and performance data to be gathered from each node, provide live status updates to the user during workload execution, collect all data requested by the user, including the results of the workload and information gathered by monitoring. Breternitz, ¶ [0090], teaches data aggregator of configurator collects and aggregates the at least one type of data from each node of the cluster of nodes. Breternitz, ¶ [0091], teaches the workload container module includes a selectable code module that when executed by node is operative to initiate and coordinate execution of a workload. ; and 
transmit the intermediate query result (Breternitz, ¶ [0090], teaches data aggregator of configurator collects and aggregates the at least one type of data from each node of the cluster of nodes. Further, Breternitz, ¶ [0165], teaches data aggregator is operative to collect data from each node … each node pushes the data to data aggregator). 
Breternitz teaches the limitations as identified above. Further, Breternitz discloses executing workloads in sequence. 
Breternitz does not explicitly teach:
the query instruction set being received based at least upon a query type of the query portion and one or more hardware-related processing capabilities of the client device that differ from hardware-related processing capabilities of one or more unselected node of the node set; 
transmit the intermediate query result to the next selected node of the node set. 
However, Alvarez teaches:
the query instruction set being received based at least upon a query type of the query portion and one or more hardware-related processing capabilities of the client device that differ from hardware-related processing capabilities of one or more unselected node of the node set (Alvarez, ¶ [0024-0025], teaches despite the above-described distribution of the CQ processing workload, one or more of the DSMSs may still lack adequate ; 
transmit the intermediate query result to the next selected node of the node set (Alvarez, ¶ [0097], teaches DSMS 110-2 is determined by the DSMS selector 144 (in step S32) to receive the larger part 120A-2 of the data stream portion 120A, as has been described above. Furthermore, based on the QoS requirement that no data loss can be accepted (acquired by the QoS acquisition module 145 in step S33), the control signal generator 146 configures the identified DSMSs 110-1 and 110-2 with query plans as illustrated in FIG. 13, so that DSMS 110-1 forwards the part 120A-1 of the data stream that it receives to DSMS 110-2 via the stream data communication channel 150. As shown in FIG. 13, the query plan in DSMS 110-1 includes a forwarding process that forwards received data from the windowed portion 120A to the selected DSMS . 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Breternitz, with the teachings of Alvarez, to select the query system/node based on its capability to execute the impacted query portion. Modification would have been obvious to one of ordinary skill in the art because strategically structuring multiple nodes to perform the query, based on their specifications and configurations, would more efficiently optimize processing times and reduce chances of failure. Motivation to do so would be to save time and system resources. Alvarez, ¶ [0093], teaches the controller causes the selected DSMS to execute its CQ on data in the data stream received thereby in a different way, which advantageously does not require the provision of such further hardware in the DSPS, or the control of network nodes or other components of a communication systems that conveys the data stream to the DSPS.

Regarding claim 9, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the instructions executable to cause the client device to execute the query instruction set further comprise instructions executable to cause the client device to: 
receive, from a previous selected node of the node set, a first intermediate result produced by performing a previous query portion of the query (Alvarez, ¶ [0025], discloses it may be desirable to further distribute the CQ processing workload by partitioning a query plan in one or more of the DSMSs of the distributed data stream processing system into different parts, each containing at least one query operator, and deploying each of the parts on a different data processing apparatus. This approach is illustrated in FIG. 5, where the query plan of FIG. 3 is partitioned into four parts, namely Part #1, Part #2, Part #3 and Part #4, and each of the parts is assigned to a different data processing apparatus (e.g. a stand-along computer such as a server) for execution); and 
execute the query instruction set over the first intermediate result to produce a second intermediate query result (Alvarez, ¶ [0032], discloses each DSMS is arranged to execute a respective continuous query comprising an operator arranged to operate on windowed portions of the input data stream to generate an output data stream comprising continuous query execution results, and wherein the controller is configured to control the execution of the continuous query on a windowed portion of a data stream when different DSMSs receive different parts of the data for the windowed portion); and
wherein the instructions executable to cause the client device to transmit the intermediate query result further comprise instructions executable to cause the client device to: transmit the second intermediate query result to the next selected node of the node set (At least, Alvarez, FIG. 5 and FIG. 13, discloses DSMS operator nodes in communication with one another).  

Regarding claim 10, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the instructions are further executable to: 
cause the client device to process the query instruction set to generate a first intermediate query result portion and a second intermediate query result portion (Alvarez, ¶ [0035], discloses  in cases where the data stream processing system is under heavy load from data arriving at a high rate via a large number of input data streams (as often occurs in practical applications, where data stream sources can be bursty), the CQ execution control techniques described herein can allow system hardware resources to be reallocated so that, while data in a part of an input data stream, which is to be processed as a windowed portion, can be processed by one of the DSMSs to provide a useful CQ execution result, the resources that are freed up are available for the processing of the data from other input streams. This can obviate for raise the threshold for) the deployment of the system's load shedding mechanism and thus improve the accuracy of CQ execution results. An improvement in CO result accuracy occurs particularly if continuity of data in the window is important for the operator of the CQ, where the shedding of some of those data items by the system would be undesirable. Alvarez, ¶ [0097], discloses DSMS 110-2 is determined by the DSMS selector 144 (in step S32) to receive the larger part 120A-2 of the data stream portion 120A, as has been described above. Furthermore, based on the QoS ; 
cause the client device to initiate transmitting of the first intermediate query result portion to the next selected node before completing processing and generation of the second intermediate query result portion (Alvarez, ¶ [0043], discloses FIG. 5 is a block diagram showing another background example of a distributed data stream processing system, in which a continuous query is partitioned into four parts, with each part being assigned to a different data processor for execution. Alvarez, ¶ [0096], discloses where the specified QoS demands no data loss, for example, the control signal generator 146 may (Subject to availability of the necessary bandwidth in stream data communication channel 150) generate a control signal to cause at least one of the identified DSMSs other than the selected DSMS to forward the data from the windowed portion 120A of the data stream 120 received thereby to the selected DSMS. This scenario is schematically illustrated in FIG. 13, which shows the reception and processing of the data stream 120 shown in FIG. 9, from a mobile data source identified by MSISDN “1234, by DSSMSs 110-1 and 110-2).  

Regarding claim 11, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the client device is in direct communication with the next selected node (Alvarez, ¶ [0097], discloses the query plan in DSMS 110-1 includes a forwarding process that forwards received data from the windowed portion 120A to the selected DSMS 110-2 for processing); and the instructions are further executable to transmit the intermediate query result directly to the next selected node of the node set (Alvarez, ¶ [0097], discloses based on the QoS requirement that no data loss can be accepted (acquired by the QoS acquisition module 145 in step S33), the control signal generator 146 configures the identified DSMSs 110-1 and 110-2 with query plans as illustrated in FIG. 13, so that DSMS 110-1 forwards the part 120A-1 of the data stream that it receives to DSMS 110-2 via the stream data communication channel).  

Regarding claim 12, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the instructions are further executable to cause the client device to receive a node map that identifies the nodes of the node set that process one or more query portions of the query (Alvarez, ¶ [0103], discloses the reception predictor 142 may alternatively calculate the expected trajectory of the mobile device based on the monitored movement, and use the calculated trajectory together with a map of the coverage areas of the DSMSs to determine the change in receiving DSMS); and the instructions are further executable to identify the next selected node according to the node map (Alvarez, ¶ [0099], discloses based on the time window length and the motion patterns, a fraction of the mobile devices located in certain locations are predicted to have the reception of their data streams change from one DSMS to another with a probability (P). Depending on the QoS figures of the issued CQ and on P, it should be assessed which DSMS would fit the requirements. If several DSMSs fit the requirements, then the one that grants more computing resources to upcoming CQs should be preferred. Preferably, every mobile device should be tied to a specific motion pattern (at least with some confidence), and this information should be stored in a database accessible by the controller).  

Regarding claim 13, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the query instruction set further comprises transmit instructions executable to transmit the intermediate query result to the next selected node of the node set (Alvarez, ¶ [0092], discloses the DSMS selector 144 preferably selects, from the identified DSMSs, the DSMS that will receive the most data. As can be appreciated from FIG. 9, DSMS 110-2 would receive more data than DSMS 110-1 and would therefore be preferentially selected in step S34. The selection of the DSMS receiving the most data in the windowed portion 120A (in this example, DSMS 110-2) may, however, be subject to that DSMS being able to satisfy any QoS requirements that may be determined in step S33, and to the availability of the DSMS to process data from the windowed portion. In the present example, if DSMS 110-2 is unable to generate a CO result from the windowed portion of the input stream 120 quickly enough for the client application, then DSMS .  

Regarding claim 14, Breternitz teaches a method of executing a query using a node set comprising a plurality of nodes (Breternitz, ¶ [0070], teaches the methods and systems of the present disclosure may be implemented with any suitable computing system that includes multiple nodes cooperating to execute a workload. Further, Breternitz, ¶ [0075], teaches a user or customer may request (e.g., via user interface) a search or a sort operation for a specified search term or dataset, respectively, and load generator generates a corresponding search or sort request. Configurator generates a configuration file that describes the user requests received via user interface. Nodes execute the workload using the identified terms to be searched or the dataset to be sorted), the method performed by a server and comprising:
partitioning the query into at least two query portions (Breternitz, ¶ [0075], teaches load balancer is also operative to divide a request from load generator into parts); 
for a selected  query portion: 
choosing, from the node set, a selected node to perform the selected query portion (Breternitz, ¶ [0075], teaches load balancer is operative to distribute the requests provided by load generator among nodes to direct which nodes execute which requests … and to distribute the parts to nodes such that multiple nodes operate in parallel to execute the request); 
generating a query instruction set for the selected node (Breternitz, ¶ [0074], teaches configurator is operative to generate configuration files that are provided to and processed at nodes for configuring software on nodes and at least one configuration file provided to load generator for providing workload request parameters to load generator), wherein the query instruction set is executable to cause the selected node to: 
perform the selected query portion of the query (Breternitz, ¶ [0070], discloses the computing system includes multiple nodes cooperating to execute a workload. Breternitz, ¶ [0075], discloses nodes execute the workload using the identified terms to be searched or the dataset to be sorted), and 
deploying the query instruction set to the selected node (Breternitz, ¶ [0074], teaches the configurator is operative to deploy a workload container module and a workload for execution on the cluster of nodes. Breternitz, ¶ [0075], teaches configurator generates a configuration .  
	Breternitz teaches the limitations as identified above. Further, Breternitz teaches based on user input to module, node configurator identifies and selects a cluster of nodes having specified hardware and operational configuration.
Breternitz does not explicitly teach:
for a selected  query portion: 
choosing, from the node set, a selected node to perform the selected query portion, wherein the selected node is chosen based at least on a query type of the selected query portion and one or more hardware-related processing capabilities of the selected node differing from hardware-related processing capabilities of one or more unselected nodes of the node set; 
generate a query instruction set for the selected node, wherein the query instruction set is executable to cause the selected node to: 
when the selected query portion generates an intermediate query result, transmit the intermediate query result to a next selected node of the node set. 
However, Alvarez teaches:
for a selected  query portion: 
choosing, from the node set, a selected node to perform the selected query portion, wherein the selected node is chosen based at least on a query type of the selected query portion and one or more hardware-related processing capabilities of the selected node differing from hardware-related processing capabilities of one or more unselected nodes of the node set (Alvarez, ¶ [0024-0025], teaches despite the above-described distribution of the CQ processing workload, one or more of the DSMSs may still lack adequate computing resources to fulfil performance requirements, due to the over-demanding requirements of specific query operators. For example, an operator storing large amounts of historical data may demand large amounts of memory. That is, available computing resources (CPU, memory, etc.) are limited and might not fit the overall query demands. Furthermore, even if the computing resources do fit the specific query demands, the number of queries being simultaneously executed may be so high that it is not possible to assure that all of them will meet their QoS requirements. Alvarez, ¶ [0092], teaches the DSMS selector 144 preferably selects, from the identified DSMSs, the DSMS that will receive the most data. As can be appreciated from FIG. 9, DSMS 110-2 would receive more data than DSMS 110-1 and would therefore be preferentially selected in step S34. The selection of the DSMS receiving the most data in the windowed portion 120A (in this example, DSMS 110-2) may, however, be subject to that DSMS being able to satisfy any QoS requirements that may be ; 
generate a query instruction set for the selected node  (Alvarez, ¶ [0096], discloses where the specified QoS demands no data loss, for example, the control signal generator 146 may (Subject to availability of the necessary bandwidth in stream data communication channel 150) generate a control signal to cause at least one of the identified DSMSs other than the selected DSMS to forward the data from the windowed portion 120A of the data stream 120 received thereby to the selected DSMS. This scenario is schematically illustrated in FIG. 13, which shows the reception and processing of the data stream 120 shown in FIG. 9, from a mobile data source identified by MSISDN “1234, by DSSMSs 110-1 and 110-2), wherein the query instruction set is executable to cause the selected node to: 
when the selected query portion generates an intermediate query result, transmit the intermediate query result to a next selected node of the node set (Alvarez, ¶ [0071], discloses as has already been outlined above, the controller 140 of the present embodiment controls the processing of a data stream by the DSPS 100, wherein each DSMS in the DSPS 100 is arranged to execute a respective CQ comprising an operator arranged to operate on sets of data from respective windowed portions 120A of the input data stream 120 to generate an output data stream 130 comprising continuous query execution results, specifically in circumstances where reception of such a set of data . 


Regarding claim 15, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Breternitz further teaches the selected node for the selected query portion further provides an execution environment (Breternitz, ¶ [0005], discloses the workload container is an execution framework for workloads to provide a software environment that initiates and orchestrates the execution of workloads on a cluster of nodes. Workload containers typically provide an execution framework for a particular class of workloads on the cluster of nodes); and 
generating the query instruction set for the selected node further comprises: 
generating a query instruction set that is executable within the execution environment of the selected node (Breternitz, ¶ [0006], discloses one exemplary workload container is Apache Hadoop, which is Java-based, that provides a map-reduce framework and a distributed file system (HDFS) for map-reduce workloads. A cluster of nodes operating with the Hadoop workload container typically includes a master node as well as multiple worker nodes. Breternitz, ¶ [0082], teaches agents and/or other monitoring tools are pre-installed on each node and are configured by configurator at each node based on configuration files. Alternatively, configurator loads configured agents and/or other monitoring tools onto nodes during workload deployment).  

Regarding claim 16, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Breternitz further teaches the execution environment further comprises Hadoop (Breternitz, ¶ [0084], discloses workload container module is also stored in memory of each node. As described herein, control server provides workload container module to node based on a user's selection and configuration of the workload container module. An exemplary workload container module includes Apache Hadoop, Memcached, Apache Cassandra, or a custom workload container module provided by a user that is not commercially available. In one embodiment, workload container module includes a file system comprising a code module that when executed by a processor manages data storage in memory and the ; 
the selected node further comprises a Hadoop node of a Hadoop cluster (Breternitz, ¶ [0006], discloses a cluster of nodes operating with the Hadoop workload container typically includes a master node as well as multiple worker nodes. Breternitz, ¶ [0115], discloses under the “Hadoop” tab of FIG. 18, workload container configurator selects the Apache Hadoop workload container module based on user selection of input. The version and build variant of Apache Hadoop is selectable via drop-down menus, respectively, under the General tab. Operational parameters of the selected workload container module are adjustable by workload container configurator based on user input provided via the Extended tab and the Custom tab. The operational parameters available for adjustment illustratively depend on the selected workload container module. For example, with Apache Hadoop selected as the workload container module, Extended tab displays a table of exemplary selectable operational parameters of the Apache Hadoop workload container module that are configurable by workload container configurator. Workload container configurator selects the operational parameters for configuration based on user selection of corresponding selection boxes. Table provides several fields for workload container configurator to receive configuration data, including an override field, a master value field, and a slave value field); and 
generating the query instruction set further comprises: 
generating a YARN application that is executable by the Hadoop node within Hadoop to perform the selected query portion of the query ({It should be noted YARN (Yet Another Resource Negotiator) is the architectural center of Hadoop that allows multiple data processing engines to handle data stored in a single platform} Breternitz, ¶ [0006], discloses a cluster of nodes operating with the Hadoop workload container typically includes a master node as well as multiple worker nodes. The Hadoop workload container coordinates the assignment of the master or worker status to each node and informs each node that it is operating in a cloud. The master node tracks job (i.e., workload) initiation and completion as well as file system metadata. Breternitz, ¶ [0162], discloses the role determination is dependent on the workload. For example, for a node cluster operating with the Hadoop workload container, a first node may be designated as the master node (“namenode”) and the remaining nodes may designated as the slave/worker nodes (“datanodes”). In one embodiment, the role determination of a node further depends on the hardware properties of the node. For example, a group of nodes with slower node processors may be designated as database servers for storing data, and another group of nodes with faster node processors may be designated as compute nodes for processing the workload. Breternitz, ¶ [0163], discloses each node further proceeds to install and/or configure the user-requested software applications, including the workload container code module received via workload container image file).  

Regarding claim 17, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Alvarez further teaches the selected node for the selected query portion further comprises a general- purpose compute node that performs general-purpose computation in a language (Alvarez, ¶ [0066], discloses An example of a general kind of programmable signal processing apparatus in which the controller functionality may be implemented is shown in FIG. 8. The signal processing apparatus 200 shown comprises an input/output section 210, a processor 220, a working memory 230, and an instruction store 240 storing computer-readable instructions which, when executed by the processor 220 cause the processor 220 to perform the processing operations hereinafter described to generate control signals for the DSMSs 110-1 to 100-N); and 
generating the query instruction set further comprises: generating the query instruction set in the language for execution by the general-purpose compute node to perform the selected query portion of the query (Alvarez, ¶ [0096], discloses where the specified QoS demands no data loss, for example, the control signal generator 146 may (Subject to availability of the necessary bandwidth in stream data communication channel 150) generate a control signal to cause at least one of the identified DSMSs other than the selected DSMS to forward the data from the windowed portion 120A of the data stream 120 received thereby to the selected DSMS. This scenario is schematically illustrated in FIG. 13, which shows the reception and processing of the data stream 120 shown in FIG. 9, from a mobile data source identified by MSISDN “1234, by DSSMSs 110-1 and 110-2).  

Regarding claim 18, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Breternitz further teaches the selected node for the selected query portion further comprises a device type (Breternitz, ¶ ; and 
generating the query instruction set further comprises: 
generating the query instruction set according to the device type of the selected node (Breternitz, ¶ [0103], discloses the type of each node is changeable based on selection of a node of table 258 (e.g., using inputs 262 or by checking the corresponding selection boxes 259) and selecting the edit instance type input 260, which causes Instance Types tab 252 to be displayed for the selected node. Referring to FIG. 9, table 264 comprises a list of the types of nodes that are available for selection (i.e., the available server hardware) for use in the node cluster. One or more nodes 16 of table 264 are selected with selectable inputs 265 for replacing the node selected in table 258 of FIG. 8. In one embodiment, the fields of table 264 (e.g., Memory, VCPUs, Storage, etc.) are modifiable by a user to further identify desired hardware performance characteristics of the selected nodes. Fewer or additional types of nodes 16 may be available for selection in table 264, depending on available server hardware. In the illustrated embodiment, multiple nodes 16 are available for each node type listed in table 264 for adding to node cluster).  

Regarding claim 19, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Breternitz further teaches the selected query portion is a first selected query portion, and wherein: a first selected node for the first selected query portion further comprises a first device type (Breternitz, ¶ [0103], discloses node configurator selects nodes based on the user selection of selectable node data, illustratively selection boxes and selectable inputs. The type of each node is changeable based on selection of a node of table 258 (e.g., using inputs 262 or by checking the corresponding selection boxes 259) and selecting the edit instance type input 260, which causes Instance Types tab 252 to be displayed for the selected node. Referring to FIG. 9, table 264 comprises a list of the types of nodes that are available for selection (i.e., the available server hardware) for use in the node cluster); a second selected node for a second selected query portion further comprises a second device type that is different than the first device type of the first selected node (Breternitz, ¶ [0103], discloses the Instances module is selected for configuring the number and characteristics of nodes. Based on user input to module 204, node configurator identifies and selects a cluster of nodes having a specified hardware and operational configuration. Instances module 204 includes an Instances tab 250, an Instance Types tab 252, and an Other Instance Settings tab 254. Under the Instances tab 250 selected in FIG. 8, the number of desired nodes for inclusion in node cluster 14 is entered in field … Fewer or additional types of nodes may be available for selection in table 264, depending on available server hardware. In the illustrated embodiment, multiple nodes 16 are available for each node type listed in table 264 for adding to node cluster); and generating the query instruction sets further comprises: generating, for the first selected node, a first query instruction set according to the first device type of the first selected node (Breternitz, ¶ [0102], discloses configurator illustratively generates one or more configuration files that are routed to each node for configuring the respective nodes. The configuration files ; and generating, for the second selected node, a second query instruction set according to the second device type of the second selected node (Breternitz, ¶ [0103], discloses node configurator generates a default list of nodes, each having a specific hardware configuration, in table upon user selection of the desired number of nodes with field). 

Regarding claim 20, the modification of Breternitz, and Alvarez teaches the claimed invention substantially as claimed, and Bretenitz further teaches responsive to a failure of a failed the selected node of the node set: initiate a failure of the query (Breternitz, ¶ [0161], discloses configurator waits until a request is received from each node of node cluster. If a node fails to start, i.e., based on a lack of request or acknowledgement from the node, configurator attempts to restart that node. If the node continues to fail to start, configurator identifies and requests another available node not originally included in node cluster to take the place of the failed node … Configurator may detect nodes not responding during workload execution based on failed data monitoring or other failed communication. Breternitz, ¶ [0164], discloses nodes failing to report within a specified time are assumed to have crashed and are restarted by ; and 
reinitiate the query, including choosing, from the node set, a substitute selected node to perform the selected query portion that was allocated to the selected node (Breternitz, ¶ [0161], discloses if the node continues to fail to start, configurator identifies and requests another available node not originally included in node cluster to take the place of the failed node. The replacement node includes hardware specifications and processing capabilities that are the same or similar to the failed node. In one embodiment, configurator continues to monitor nodes throughout workload execution, and restarts nodes (and the workload) that stop responding).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20080059489 to Han et al discloses computationally-expensive query operations are identified and query fragments are allocated to individual nodes according to computing capability.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        6/4/2021